Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wald et al (2018/0177046) hereinafter, Wald.

In regards to claim 1, Wald teaches a touch panel, comprising (abstract): 
a touch layer provided with a plurality of first microstructures on an upper surface of the touch layer; and 
[0015] Some aspects of the present disclosure are directed to a display, in some cases, a flexible display, using an interlocking device to provide adequate bonding strength and shear mobility. The interlocking device can be disposed between adjacent functional layers of a flexible display, for example, a support layer, a display layer, a protection layer, a touch device, or the like. Each functional layer can include one or more components. For example, the display layer can include an organic light-emitting device or other display device. As another example, the protection layer can include a touch sensitive device, a protection film, a light enhancement film, or the like. As yet another example, the support layer can include a supporting substrate, batteries, electrical circuit layer, or the like. In some embodiments, the interlocking device can be used with optical clear gel, adhesive, or liquid to improve bonding property and/or optical property.


    PNG
    media_image1.png
    336
    485
    media_image1.png
    Greyscale

 the cover plate is provided on the upper surface of the touch layer,(fig. 1 top functional layer) and 
the plurality of second microstructures are adsorbed and self-locking connected to the plurality of first microstructures (fig. 1a (104, and 106)) and fig. 2a (224A and 212/215a)).


In regards to claim 2, Wald teaches the touch panel of claim 1, wherein the plurality of first microstructures are arranged at even intervals (fig. 2g (225Gs)), and each of the first microstructures extends from one side of the touch layer to another opposite side (figs 2-3 (310A/310c)); and the plurality of second microstructures are arranged at even intervals, and each of the second microstructures extends from one side of the cover plate to another opposite side(figs 2-3 (310A/310c) (fig. 2g 215G)));.
In regards to claim 3, Wald teaches touch panel of claim 1, wherein the first microstructures and the second microstructures are all elastic microstructures (abstract, [0002, 0020,0036])
In regards to claim 4, Wald teaches touch panel of claim 1, wherein the plurality of first microstructures are evenly spaced in a matrix (fig. 2f matrix)(fig. 3A-3F (310s).
In regards to claim 5, Wald teaches touch panel of claim 1, wherein each of the first microstructures is L-shaped, each of the second microstructures is inverted L-shaped, and the first microstructures are hooked to the second microstructures (fig. 2g (L shaped contained in T shape).
In regards to claim 6, Wald teaches touch panel of claim 5, wherein each of the first microstructures comprises a first vertical portion and a first horizontal portion, one end of the first vertical portion is connected to the upper surface of the touch layer, and one end of the first horizontal portion is vertically connected to the other end of the first vertical portion; each of the second microstructures comprises a second vertical portion and a second horizontal portion, one end of the second vertical portion is connected to 
In regards to claim 7, Wald teaches touch panel of claim 6, wherein a thickness of the first horizontal portion is equal to a distance between the second horizontal portion and the lower surface of the cover plate; and a thickness of the second horizontal portion is equal to a distance between the first horizontal portion and the upper surface of the touch layer [0022, 0029-0032].
In regards to claim 8, Wald teaches touch panel of claim 7, wherein the first horizontal portion and the second horizontal portion have a same length (fig. 2g 215/225) [0022-0029].
In regards to claim 9, Wald teaches touch panel of claim 1, wherein the first microstructures are T-shaped, and the second microstructures are inverted T-shaped (fig. 2g 215/225 “T”)
In regards to claim 10, Wald teaches touch panel of claim 9, wherein each of the first microstructures comprises a third vertical portion and a third horizontal portion, one end of the third vertical portion is vertically connected to the upper surface of the touch layer, a middle of the third horizontal portion is vertically connected to the other end of 
In regards to claim 11, Wald teaches touch panel of claim 10, wherein the third vertical portion and the fourth vertical portion have a same size and shape, and the third horizontal portion and the fourth horizontal portion have a same size and same shape. (fig. 2g T shapes 215G and 225G)) [0027-0041]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald in view of Weisse (2020/0201482) hereinafter, Weisse.
4.	In regards to claim 13, Wald teaches a touch display panel [015], 
comprising a touch panel and a display panel [015],
Wald fails to expressly teach wherein the touch panel is disposed on an upper surface of the display panel, and the touch panel comprises.
However, Weisse teaches wherein the touch panel is disposed on an upper surface of the display panel, and the touch panel comprises. (fig. 5a (touch sensor panel above display) Weisse).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Wald to further include wherein the touch panel is disposed on an upper surface of the display panel, and the touch panel comprises as taught by Weisse since placing the touchscreen on the top provides for less interference. 
Therefore, Wald in view of Weisse teaches
wherein the touch panel is disposed on an upper surface of the display panel, and the touch panel comprises: (fig. 5a (touch sensor panel above display) Weisse)
a touch layer provided with a plurality of first microstructures on an upper surface of the touch layer; and [0015, 0042, 0083,117] Wald

wherein the second microstructures are adapted to the first microstructures, the cover plate is provided on the upper surface of the touch layer, and(fig. 1 top functional layer) Wald
 the plurality of second microstructures are adsorbed and self-locking connected to the plurality of first microstructure. (fig. 1a (104, and 106)) and fig. 2a (224A and 212/215a) Wald).

In regards to claim 14, Wald in view of Weisse teaches touch display panel of claim 13, wherein the plurality of first microstructures are arranged at even intervals, and each of the first microstructures extends from one side of the touch layer to another opposite side; and the plurality of second microstructures are arranged at even intervals, and each of the second microstructures extends from one side of the cover plate to another opposite side. (figs 2-3 (310A/310c) (fig. 2g 215G))) Wald;.
In regards to claim 15, Wald in view of Weisse teaches touch display panel of claim 13, wherein the first microstructures and the second microstructures are all elastic microstructures. (abstract, [0002, 0020,0036]) Wald
In regards to claim 16, Wald in view of Weisse teaches touch display panel of claim 13, wherein the plurality of first microstructures are evenly spaced in a matrix. (fig. 2f matrix)(fig. 3A-3F (310s). Wald
In regards to claim 17, Wald in view of Weisse teaches touch display panel of claim 13, wherein each of the first microstructures is L-shaped, each of the second microstructures is inverted L-shaped, and the first microstructures are hooked to the second microstructures. (fig. 2g (L shaped contained in T shape) Wald.
In regards to claim 18, Wald in view of Weisse teaches touch display panel of claim 17, wherein each of the first microstructures comprises a first vertical portion and a first horizontal portion, one end of the first vertical portion is connected to the upper surface of the touch layer, and one end of the first horizontal portion is vertically connected to the other end of the first vertical portion; each of the second microstructures comprises a second vertical portion and a second horizontal portion, one end of the second vertical portion is connected to the lower surface of the cover plate, and one end of the second horizontal portion is vertically connected to the other end of the second vertical portion; and the first horizontal portion is hooked between the second horizontal portion and the lower surface of the cover plate, and the second horizontal portion is hooked between the first horizontal portion and the upper surface of the touch layer. (fig. 2g (215g and 225g vertical and horizontal portion)). Wald
In regards to claim 19, Wald in view of Weisse teaches touch display panel of claim 18, wherein a thickness of the first horizontal portion is equal to a distance between the second horizontal portion and the lower surface of the cover plate; a thickness of the second horizontal portion is equal to a distance between the first horizontal portion and the upper surface of the touch layer. [0022, 0029-0032]. Wald
In regards to claim 20, Wald in view of Weisse teaches touch display panel of claim 19, wherein the first horizontal portion and the second horizontal portion have a same length. (fig. 2g 215/225) [0022-0029] Wald.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald in view of Melbye et al (5,077,870) hereinafter, Melbye.

In regards to claim 12, Wald fail to teach the touch panel of claim 1, wherein surfaces of the first microstructures and the second microstructures are smooth.
However, Melbye teaches wherein surfaces of the first microstructures and the second microstructures are smooth.(col. 3, lines 40-54). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Wald to further include wherein surfaces of the first microstructures and the second microstructures are smooth as taught by Melbye in order to provide frictionless connection. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694